Ingraham, J.
A motion is made to enter judgment on an award of arbitrators. The submission provided a day before which the award was to be made; and, if made in time, authorized a judgment to be entered thereon. No award was made within the time. After the time expired, the parties went to the arbitrators, submitted their case to them from time to time, and the award was finally made. The award is not made in pursuance of the submission as originally made, and cannot, therefore, be enforced by a judgment. But I think the subsequent acts of the parties may be treated as a new submission, by parol, and the award will be valid. This may be enforced by an action in-behalf of the party entitled by it to recover, or as a defence, if other claims are made. It is to be treated as an arbitration at common law, and not under the statute. (See 21 N. Y., 148.)
• The motion to enter judgment is denied, without costs.